DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communications of 8/4/2022.  Currently claims 13-19 are pending and rejected below. Claims 20-26 are withdrawn as to a non-elected species and invention via original representation.

Election/Restrictions
Newly submitted claims 20-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is drawn to a kit claim which comprises additional conbinations and subcombinations.  The common subject matter of a syringe is taught in Creaturo or “Dynarex” syringe.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo (US 9,192,723 B2) in view of https://dynarex.com/epirite-syringe-2507 or “Dynarex” ; product resources and information of product of device shown in pdf https://dynarex.com/media/attachment/file/6/9/6985-EpiRite-Syringe.pdf

Cretaro discloses a barrel (402)  having an internal reservoir configured to contain a volume of epinephrine constituting a single dose according to a manufacturer’s or prescriber’s recommended dosage of epinephrine (see figure 5 for one example), the barrel formed from a translucent material that is configured to transmit light to the reservoir and to provide a visible indication of an amount of epinephrine to be distributed; a plunger (401) configured to be received in the barrel and axially movable relative thereto, the barrel including markings (100 measuring indicia) on the barrel indicating volumetric dosage for a predetermined patient characteristic and corresponding dose of epinephrine of concentration 1 mg/mL calibrated to a manufacturer’s or prescriber’s recommended dosage; a needle (403) configured to attach to a distal end of the barrel and in fluid communication with the barrel; and a luer lock (note unnumbered tip of barrel as in figure 4 for example).
Dynarex teaches the use of three markings for Epinepherine dosage and deliver in a syringe dedicated to that purpose.

    PNG
    media_image1.png
    1041
    1719
    media_image1.png
    Greyscale

https://dynarex.com/epirite-syringe-2507

(it appears the Product of the “EpiRite Syringe” was manufactured at least as early as 07-20-2018 as shown in picture of device.

    PNG
    media_image2.png
    694
    990
    media_image2.png
    Greyscale


https://www.savelives.com/media/images/Epirite%20syringe.png

    PNG
    media_image3.png
    711
    551
    media_image3.png
    Greyscale



Cretaro discloses the claimed invention except for the three markings (marking indicia) for use in epinephrine single dosages.  Dynarex teaches that it is known to use the three markings (marking indicia) for use in epinephrine single dosages as set forth in the product description of the “EpiRite” syringe as desctibed above and in “product resources” pdf and product website to provide fast and easy dosing, easy to read markings and single use.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Cretaro with the three markings (marking indicia) for use in epinephrine single dosages as taught by Dynarex, since such a modification would provide the system with the three markings (marking indicia) for use in epinephrine single dosages for providing fast and easy dosing, easy to read markings and single use for easy administration.
Note the three markings of Dynarex is .01, 0.15 and 0.3 ml.  however it is examiners position that a PHOSITA would choose any three preferred dosages of a type for the desired applications and treatment plan anticipated.  It is examiners position that a PHOSITA would know to include a 0.5 dosage in addition to the known treatements for children( 0.15) and adults (0.3) as taught in Dynarex in addition to a 0.5 Dosage which is known to physicians as an upper limit to treat adults or adolescents with asthma or poor muscular flow for some examples.
.  Note that https://www.pdr.net/drug-summary/Adrenalin-epinephrine-3036 teaches that 
For asthma exacerbation (e.g., acute care management).
Subcutaneous dosage
Adults
0.3 to 0.5 mg subcutaneously every 20 minutes for 3 doses. Guidelines state there is no proven advantage of systemic therapy over the use of inhaled short-acting beta-agonists.
Adolescents
0.3 to 0.5 mg subcutaneously every 20 minutes for 3 doses. Guidelines state there is no proven advantage of systemic therapy over the use of inhaled short-acting beta-agonists.
Children 1 to 12 years
0.01 mg/kg/dose (Max: 0.5 mg/dose) subcutaneously every 20 minutes for 3 doses may be given if an inhaled short-acting beta-agonist (e.g., albuterol) is not available. Guidelines state there is no proven advantage of systemic therapy over the use of inhaled short-acting beta-agonists.
Intramuscular dosage
Adults
0.3 to 0.5 mg/dose IM every 5 to 15 minutes as needed for up to 3 injections. Reserved for patients with poor inspiratory flow, those who cannot cooperate with inhaled therapy, or those with severe asthma with suboptimal response to initial aerosolized therapy. Also, typically reserved for use in addition to standard therapy for asthma complicated by anaphylaxis or angioedema. Guidelines state there is no proven advantage of systemic therapy over inhaled short-acting beta-agonists.

It is examiners position that if a PHOSITA was planning on treating children and adults that the three dosage markings included would be 0.15 the child’s dose and 0.3 and 0.5 the adult lower and upper dosages.  Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
To provide the max dosage for adults or adolescents with asthma or poor muscular flow for some examples.

Concerning claim 14 and said markings on the barrel indicating volumetric dosage comprise numerals and decimal points, arranged to form indicators in the numerical forms of 0.15, 0.3, and 0.5 (see teachings above of Dynarex and obvious modification teachings as explained above).
Concering claim 15 and markings on the barrel indicating volumetric dosage consist of numerals and decimal points, arranged to form indicators in the numerical forms of 0.15, 0.3, and 0.5 (see teachings above of Dynarex and obvious modification teachings as explained above).
Concerning claim 16 and said markings on the barrel indicating volumetric dosage comprise numerals, decimal points, and alphanumeric characters arranged to form indicators in the numerical and unit forms of 0.15 mg, 0.3 mg, and 0.5 mg (see teachings above of Dynarex and obvious modification teachings as explained above).
Concerning claim 17 and said markings on the barrel indicating volumetric dosage consist of numerals, decimal points, and alphanumeric characters arranged to form indicators in the numerical and unit forms of 0.15 mg, 0.3 mg, and 0.5 mg (see teachings above of Dynarex and obvious modification teachings as explained above).
Concerning claim 18 and markings on the barrel comprise numerals, decimal points, and alphanumeric characters arranged to form indicators in the numerical and unit forms of 0.15 mL, 0.3 mL, and 0.5 mL (see teachings above of Dynarex and obvious modification teachings as explained above).
Concerning claim 19 and markings on the barrel consist of numerals, decimal points, and alphanumeric characters arranged to form indicators in the numerical and unit forms of 0.15 mL, 0.3 mL, and 0.5 mL (see teachings above of Dynarex and obvious modification teachings as explained above).

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. Applicant’s argue and provide an Affidavit traversing the rejection (along with exhibits) that the obviousness rejection is not appropriate.
Applicant’s argue that the prior art Dynarex fails to teach that the syringe is used for epinephrine. Examiner disagrees.
 Examiner is of the position that the claims are drawn to the apparatus/structural device, and not a method of use.  The Epirite syringe (and any obvious modification therof) prior art has all positively claimed structures of the claims.  Particularly it is a structural syringe with markings that is fully capable of use for delivery of medicament epinephrine.  
Further examiner is of the position that the “EpiRite” is a trademark name for the syringe and it would have been well known to persons having ordinary skill in the art at the time of the invention to use the “EpiRite” syringe for epinephrine.  Examiner disagrees with the applicant and is of the position that the EpiRite syringe is indeed intended for Epinephrine delivery.  
The following websites discuss the ideal use of epinephrine with this “EpiRite” syringe with markings: 
https://www.life-assist.com/products/details/2284/epirite-syringe/
(states in description that it is ideal for Epinephrine kits)
https://www.emsstuff.com/check-inject-epi-kit-for-ct/
(shows a kit with the “EpiRite” Syringe for an EMT kit to deliver Epinephrine)

    PNG
    media_image4.png
    974
    757
    media_image4.png
    Greyscale

 

https://www.emsstuff.com/epirite-syringe-for-check-and-inject/
(Note classification group as Epinephrine Syringe Kits/ EpiRite Syringe for check and Inject  - Each).
It is examiner’s position that this is evidence that the syringe is used with Epinephrine for delivery.  
Also to reiterate claim 1 does not require multiple markings or the specifics of some later dependent claims.
Concerning the arguments of the applicant’s remarks regarding the three distinct markings, 
examiner is of the position that the Dynamax EpiRite Syringe teaches all structures of the claims except the third marking being a  .5 marking.  Dynamx EpiRite Syringe does teach three syringe single use markings with a .15 and .3,  However is examiner position that a .5 marking would be known to be used and preferred in order to treat the upper range of certain types of patients (i.e. adults or adolescents with asthma or poor muscular flow for some examples).

However, (as stated in rejection above) it is examiners position that a PHOSITA would choose any three preferred dosages of a type for the desired applications and treatment plan anticipated.  It is examiners position that a PHOSITA would know to include a 0.5 dosage in addition to the known treatements for children( 0.15) and adults (0.3) as taught in Dynarex in addition to a 0.5 Dosage which is known to physicians as an upper limit to treat adults or adolescents with asthma or poor muscular flow for some examples.
Concerning the .5 dosing guidelines remarks, examiner is of the position that the .5 dosage is known to a PHOSITA and that is one of the reasons that a PHOSITA would choose to include it as one of the three dosages for delivery.  Specifically for single use delivery of epinephrine.  
Concerning the Arguments regarding the nonobvious ness based on commercial success, Examiner again restates the previous response to the earlier discussed evidence.


Applicant argues that there is commercial success and a long felt but unsolved need (exhibits 1-6) that overcome the prima facia finding of obviousness.  Examiner is of the position that the exhibits do not provide evidence of this.  Examiner disagrees.  Examiner is of the position that the testimony (other than identification of products and associated prices) are opinion testimony and are not factual evidence.   Particularly the “displacement of competitor products” (remarks concerning “success in a free marketplace) does not contain “factual evidence” and rather the opinion testimony of the applicant inventor.  Particularly the language of the EXHIBIT 1 states “upon information and belief”, “many customers” however no associated information or factual data is provided to confirm the 100% displacement opinion.  Examiner recommends and invites applicant to provide this 100% data. 
Further concerning exhibits 2-5  applicant has provided evidence of products and there pricing however there is no factual data concerning the market share, sector share, sales numbers, supply, or percentage use in the industry associated with those products or the applicants product.  Examiner is of the position that there is not enough adequate factual evidence of a “displacement of competing products”, “success of higher priced against lower priced”, “success in an objective marketplace”, and also “Long-felt but unsolved need”.  Examiner recommend applicant provide factual evidence of market share, sector share, sales numbers, supply, or percentage use in the industry associated with those products or the applicants product, in order to provide a factual showing of success over other products.
Applicant further argues that in re Boesch is not appropriate because the fact of that case were drawn to a chemical composition.  Applicant’s state that this is a “Design choice” (remarks page 7) for visually isolating specific numerical markings on a syringe barrel and not to find a optimum value.  Examiner is relying on the rational of in re Boesch to teach “the three dosage markings included would be 0.15 the child’s dose and 0.3 and 0.5 the adult lower and upper dosages” (see rejection above).  Examiner is also of the position that Dynarex teaches that it is known to use the three markings (marking indicia) for use in epinephrine single dosages as set forth in the product description of the “EpiRite” syringe as desctibed above and in “product resources” pdf and product website.  Examiner is of the position that the isolated nature of specific numerical markings on a syringe barrel would be taught by the markings of Dynarex and is relying on the rational under in re Boesch and a general obvious PHOSITA rational to teach the specific values of 0.15, 0.3, 0.5.  Therefore it is examiners position that the obviousness rejection is appropriate.
Concerning the remarks regarding new evidence applicant has listed in the attorneys remarks  companies which purchase the applicant’s product.  Examiner is of the position that these remarks are not a proper affidavit or declaration (as they are not being sworn to) but rather applicant’s representatives remarks and arguments.
Further, Examiner is of the position that sales of the syringe to many contracts and companies is evidence of the commercial success or syringes or syringes in general but there is no evidence of how successful the applicant’s invention is over the prior art syringes (particularly Dynarex EpiRite syringe).
Does the Dynarex EpiRite syringe out perform commercially the applicant’s syringe or does the applicant’s syringe have a “commercial success” over the prior art and the EpiRite syringe.  Remarks and Evidence of the general sales and contracts of the applicant’s syringe appears to be evidence of sales in the industry and the examiner has not seen convincing evidence as to the “commercial success” resulting from the applicant’s product over the prior art.
Examiner is of the position that the current rejection is an appropriate prima facie rejection and the affidavit and exhibits provided in the 9/30/2021 and 8/4/2022 communication by applicant fail to overcome this rejection based on a lack of factual data to confirm and the remarks of the opinion testimony do not remedy this.
Examiner is maintaining the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783